Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Cohrs reference discloses many options to possibly select for the substituent R5 (which corresponds to the -OR4 substituent of the claimed formula 5A) because it includes not only the –O-R6 embodiment which reads on the claims but also the C1-C200 alkyl or alkenyl, -O-C(O)-R6 wherein R6 can be C1-C200 alkyl or alkenyl. Applicant reiterates that the Cohrs genus is enormous with many possible options and chain lengths within each option, and that the claimed genus is smaller in options of embodiments and chain length options therein. Applicant also contends that preferred R5 is C4-C50 alkyl or alkenyl does not include O-R6 as a preferred group, but does not make a citation to where this is disclosed in Cohrs and was not found by Examiner upon review of the reference. Applicant argues that there are likely millions of possible compounds that would fall within Cohrs and is not a size where a skilled artisan would “envisage each compound”. This argument is not convincing. Firstly, this is an obvious rejection, not an anticipation rejection. The test of “at once envisage” each compound is a test for when a disclosed genus anticipates a claimed species, see MPEP 2131.02 Section III. This is a case of a claimed genus fitting completely in a larger disclosed genus. Of course, the Office is required to analyze the size and specificity of the claimed and disclosed genera, and the Office has done so. Applicant exaggerates the breadth of the disclosed genus, indicating that it does contain potentially millions of compounds. But the person of ordinary skill in the art of phenol-formaldehyde resins does not look at a chemical formula like that in Cohrs formula [0017] and try to imagine every iteration of the compound. By 
Applicant argues that Cohrs indicates that the resin are prepared in the presence of fatty acids and the examples A-D are to specific alkylphenol-aldehyde resins that do not read on the claims. This argument is not convincing. With regard to the Examples A-D, Applicants’ arguments amount to a contention that the claimed element is a nonpreferred embodiment of the prior art.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, see Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). With regarded to the presence of fatty acids, the claims are to a polymer structure, not to a method of making it that excludes the presence of fatty acids. Applicant may attempt to argue that the structure of the claims is not present in Cohrs because they use the fatty acid solvent, but Applicant has not attempted to do that. 
Again, regarding Holtrup, Applcnat argues that the disclosed genus is broader than the claimed genus of polymer structure. Applicant argues specifically that “a person of ordinary skill would have had to have a reason to select a phenol substituted in the para position with an ether group, -OR4 having R be C4-C22 alkyl from the universe of possible substitutions disclosed in the Holtrup patent”. This argument is not convincing. This is a common that it is disclosed in the “universe of possibly substitutions in the Holtrup patent.” Every embodiment of Hotrup is disclosed, therefore each embodiment is (at least) obvious. What Applicant trying to argue is that “a person of ordinary skill would have had to have a reason to select a phenol substituted in the para position with an ether group, -OR4 having R be C4-C22 alkyl from the over the other embodiments in the universe of possible substitutions disclosed in the Holtrup patent”. However, this is not true. The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Applicant’s argument would be meaningful if the rejection was a 102 anticipation one, and might be convincing, because then the Office would need to justify that a species implicitly disclosed in a prior art genus would need to be picked over other embodiments in the genus.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2, 4-7, 9-11, 14, 18-20 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs et al (US 20070221539 A1).
Cohrs discloses a resin having the formula 

    PNG
    media_image1.png
    172
    375
    media_image1.png
    Greyscale

Wherein R3 is hydrogen or an alkoxy group of the formula -(A-O)m –H [0020], A is preferably ethylene [0031] and m is preferably 3 to 20 [0032], R4 is preferably hydrogen [0033], n is preferably 5 to 15 [0035], R5 includes O-R6 [0024] and R6 is preferably C6 to C30 alkyl group [0034]. The molecular weight of the polymer is preferably 1000 to 3000 g/mol [0057].
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness. The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claim 6, Cohrs discloses m is preferably 3 to 20 [0032], which overlaps the claimed n ranges. 
Regarding claims 7, 9-10, Cohrs discloses R5 includes O-R6 [0024] and R6 is preferably C6 to C30 alkyl group [0034]. This encompasses the range of claims 7 and 9 as well as the octyl group of claim 10. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 2,4-7, 9-11, 14, 16-20 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtrup et al (US 6465528 B1).
Holtrup discloses a polymer comprising the formula 

    PNG
    media_image2.png
    191
    215
    media_image2.png
    Greyscale
[col 5 line 50] 
Wherein X’ includes 
    PNG
    media_image3.png
    34
    134
    media_image3.png
    Greyscale
and k is the degree of alkoxylation [col 5 line 58 to col 6 line 3] and the average degree of alkoxylation is from 2 to 50 [col 5 lines 13-17], and the degree of polymerization n is from 4 to 30 preferably 4 to 10 [col 6 lines 4-9]. Y includes the formulae:

    PNG
    media_image4.png
    33
    103
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    107
    94
    media_image5.png
    Greyscale

Wherein R3 includes C1-30 alkyl group [col 6 lines 49-50] and R6 and R7 include the same [col 6 lines 54-56]. Regarding claims 16-17, R8 includes C6 to C18 aryl groups [col 2 lines 35-37]. The polymer has a molecular weight between 1000 and 10,000 [col 5 lines 24-26]. Example 9 discloses reaction of p-N,N-dibutylaminophenol with Formaldehyde [col 9 lines 36-40] that is subsequently ethoxylated or propoxylated [col 10 lines 17-39]. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs et al (US 20070221539 A1) in view of Holtrup et al (US 6465528 B1).
Cohrs does not disclose the claimed R7 as an aryl or phenyl group. Cohrs does disclose that the polymers are used for splitting emulsion of water and crude oil [abstract] and that the pendant aldehyde group R4 (corresponding to claimed R7) includes hydrogen, alkyl radical and carboxyl group [0023]. 
Holtrup discloses a similar polymer to Cohrs that is also used for breaking oil-water emulsions [abstract] and the pendant aldehyde group R8 (also corresponding to claimed R7) includes H, alkyl and C6-C18aryl groups [col 2 lines 33-37].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the phenyl aldehyde of the claims in the polymer of Cohrs because Holtrup teaches that the claimed phenyl aldehyde and the hydrogen or alkyl aldehyde of Cohrs are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766